
	
		I
		112th CONGRESS
		1st Session
		H. R. 516
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Wolf (for
			 himself, Mr. Rogers of Kentucky,
			 Mr. Wittman,
			 Mr. Austria,
			 Mr. McKinley,
			 Mr. Lipinski,
			 Ms. Kaptur,
			 Mr. Ruppersberger, and
			 Mr. Forbes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Financial
			 Services, the
			 Judiciary, Ways and
			 Means, and Science,
			 Space, and Technology, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a strategy to encourage manufacturing in the
		  United States and for the repatriation of manufacturing jobs off-shored to
		  other countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bring Jobs Back to America
			 Act.
		2.National
			 manufacturing and repatriation strategy
			(a)National
			 manufacturing strategyNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Commerce (referred to in this Act as the Secretary)
			 shall—
				(1)develop a
			 comprehensive national manufacturing strategy that aims to—
					(A)increase overall
			 domestic manufacturing;
					(B)create private
			 sector jobs;
					(C)identify emerging
			 technologies to strengthen American competitiveness in the global marketplace;
			 and
					(D)identify a
			 strategy for repatriating jobs to the United States;
					(2)submit a report to Congress summarizing the
			 progress and trends in manufacturing growth since the Secretary’s 2004 report,
			 Manufacturing in America: A Comprehensive Strategy to Address the
			 Challenges to U.S. Manufacturers;
				(3)establish targets
			 for manufacturing growth, including a subset of targets for jobs repatriated to
			 the United States, for each fiscal year 2012 through 2016, and report such
			 targets to Congress; and
				(4)conduct a survey of all existing Federal
			 manufacturing support programs and submit a report to Congress that includes
			 recommendations on how each Federal program surveyed can best support the
			 comprehensive national manufacturing strategy.
				(b)Biannual
			 American firm survey and report
				(1)SurveyNot
			 later than 1 year after the date of the enactment of this Act and every 2 years
			 thereafter through fiscal year 2016, the Secretary shall conduct a survey of
			 all firms with headquarters in the United States that maintain manufacturing
			 facilities or customer service centers outside of the United States to
			 identify—
					(A)categories of
			 products manufactured or services provided at such facilities; and
					(B)the number of jobs
			 located at such facilities.
					(2)DatabaseThe
			 Secretary shall create and maintain a database of the information collected
			 through each survey.
				(3)ReportThe
			 Secretary shall report to Congress on the information gathered in each survey,
			 including longitudinal trends in American manufacturing and the repatriation of
			 jobs.
				(4)PenaltyAny
			 firm described in paragraph (1) that chooses not to participate in the survey
			 shall not be eligible to receive Federal contracts or to renew existing Federal
			 contracts.
				3.Repatriation Task
			 Forces
			(a)EstablishmentThe Secretary shall establish such task
			 forces as the Secretary considers necessary to accomplish the established
			 targets for job repatriation and manufacturing growth established under section
			 2(a)(3).
			(b)AppointmentEach
			 task force established under subsection (a) shall be appointed by the Secretary
			 and include the following members:
				(1)At least one
			 representative of each of the following components of the Department of
			 Commerce:
					(A)Office of the
			 Secretary of Commerce.
					(B)Economic
			 Development Administration.
					(C)International
			 Trade Administration.
					(D)United States
			 Patent and Trademark Office.
					(E)National Institute
			 of Standards and Technology.
					(F)Bureau of Industry
			 and Security.
					(2)At least one
			 representative of the private sector.
				(c)DutiesEach task force established under
			 subsection (a) shall—
				(1)identify United
			 States firms interested in repatriating production or services to the United
			 States;
				(2)identify the
			 unique needs of each firm necessary to facilitate repatriation;
				(3)advise and assist
			 firms and State and local governments to promote and facilitate repatriation
			 opportunities;
				(4)act as an
			 impartial advocate for all State and local governments choosing to compete for
			 a repatriating firm’s facility or jobs;
				(5)to the maximum
			 extent practicable, work with Federal agencies to provide the technical
			 assistance necessary to firms and State and local governments to facilitate the
			 repatriation of facilities or jobs to the United States; and
				(6)educate firms and
			 State and local governments on the National Manufacturing Strategy established
			 under section (2)(a), the task forces established under subsection (a), and all
			 Federal assistance available to facilitate repatriation.
				4.American Economic
			 Security Commission
			(a)EstablishmentThere is hereby established a commission to
			 be known as the American Economic Security Commission.
			(b)DutiesThe
			 Commission shall carry out the following duties:
				(1)Program for
			 American competitivenessThe Commission shall establish and carry
			 out a program to improve the competitiveness of the United States in the global
			 economy through technology-based planning. Under the program, the Commission
			 shall, on an ongoing basis—
					(A)assess the
			 competitiveness of the United States in sectors of the global economy including
			 the manufacturing, aerospace, communications, information technology, energy,
			 and biotechnology sectors;
					(B)identify, including through use of the
			 Technology Database and Mapping Program developed under paragraph (2)—
						(i)markets (including
			 anticipated markets) for new and developing technologies in such sectors of the
			 global economy; and
						(ii)new and developing technologies, including
			 manufacturing technologies, that may be used to gain a competitive advantage in
			 such sectors of the global economy; and
						(C)identify measures
			 to take advantage of the markets and technologies identified under clauses (i)
			 and (ii) of subparagraph (B), respectively, to give the United States a
			 competitive advantage in such sectors of the global economy, including, as
			 appropriate, measures to encourage and facilitate the development, acquisition,
			 and use of technologies described in such clauses.
					(2)Technology
			 Database and Mapping ProgramThe Commission shall develop a
			 detailed, accurate, and comprehensive computer program, to be known as the
			 Technology Database and Mapping Program, to identify and keep
			 track of new and developing technologies described in clauses (i) and (ii) of
			 paragraph (1)(B).
				(c)Membership
				(1)Number and
			 appointmentThe Commission shall be composed of 12 members
			 appointed as follows:
					(A)Three members appointed by the majority
			 leader of the Senate.
					(B)Three members
			 appointed by the minority leader of the Senate.
					(C)Three members
			 appointed by the Speaker of the House of Representatives.
					(D)Three members
			 appointed by the minority leader of the House of Representatives.
					(2)Deadline for
			 appointmentEach member of the Commission shall be appointed not
			 later than 180 days after the date of the enactment of this Act.
				(3)TermsEach
			 member of the Commission shall be appointed for a term of 2 years, and may
			 serve no more than 3 terms.
				(4)VacanciesA
			 vacancy in the Commission shall be filled in the same manner in which the
			 original appointment was made.
				(5)Service without
			 payThe members of the
			 Commission shall serve without pay.
				(6)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
				(7)QuorumEight members of the Commission shall
			 constitute a quorum, except that if a majority of members in the quorum have
			 been appointed by a leader of the same political party, the quorum shall
			 include no fewer than 3 members appointed by a leader of the other political
			 party.
				(8)Chair and Vice
			 ChairThe Commission shall elect a Chair and Vice Chair from
			 among its members. The term of office of the Chair and vice Chair shall be 2
			 years.
				(9)MeetingsThe
			 Commission shall meet at least once each month at the call of the Chair or a
			 majority of its members. The Commission shall hold at least one meeting in
			 person in each of 6 months per year.
				(d)Director and
			 staff of Commission
				(1)Director
					(A)In
			 generalSubject to paragraph (3) and to the extent provided in
			 advance in appropriation Acts, the Commission shall appoint and fix the
			 compensation of a director.
					(B)DutiesThe
			 director of the Commission shall be responsible for the administration and
			 coordination of the duties of the Commission and shall perform such other
			 duties as the Commission may direct.
					(2)StaffIn
			 accordance with rules agreed upon by the Commission, subject to paragraph (3),
			 and to the extent provided in advance in appropriation Acts, the director may
			 appoint and fix the compensation of such additional personnel as may be
			 necessary to enable the Commission to carry out its duties.
				(3)Applicability of
			 certain civil service lawsThe director and staff of the Commission
			 may be appointed without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and may be compensated
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates, except
			 that compensation fixed under paragraph (1)(A) may not exceed $150,000 per
			 year, and compensation fixed under paragraph (2) may not exceed a rate equal to
			 the daily equivalent of the annual rate of basic pay for level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
				(4)Experts and
			 consultantsIn accordance
			 with rules agreed upon by the Commission and to the extent provided in advance
			 in appropriation Acts, the director may procure the services of experts and
			 consultants under section 3109(b) of title 5, United States Code, but at rates
			 for individuals not to exceed the daily equivalent of the annual rate of basic
			 pay for level V of the Executive Schedule under section 5316 of title 5, United
			 States Code.
				(5)Staff of Federal
			 agenciesUpon request of the Commission, the head of any Federal
			 department or agency may detail, without reimbursement from the Commission, any
			 of the personnel of that department or agency to the Commission to assist it in
			 carrying out its duties under this section. Such detailee shall retain the
			 rights, status, and privileges of their regular employment without
			 interruption.
				(e)Powers of
			 Commission
				(1)Hearings and
			 evidenceThe Commission may,
			 for the purpose of carrying out this section, hold hearings, sit and act at
			 times and places, take testimony, and receive evidence as the Commission
			 considers appropriate. The Commission may administer oaths or affirmations to
			 witnesses appearing before it.
				(2)Powers of
			 members and agentsAny member
			 or agent of the Commission may, if authorized by the Commission, take any
			 action which the Commission is authorized to take under this section.
				(3)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Chair of the Commission, the head of
			 that department or agency shall, to the extent authorized by law, furnish such
			 information to the Commission.
				(4)Gifts, bequests,
			 and devisesThe Commission may accept, use, and dispose of gifts,
			 bequests, or devises of services or property, both real and personal, for the
			 purpose of aiding or facilitating the work of the Commission. Gifts, bequests,
			 or devises of money and proceeds from sales of other property received as
			 gifts, bequests, or devises shall be deposited in the Treasury and shall be
			 available for disbursement upon order of the Chair of the Commission.
				(5)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
				(6)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 section.
				(7)Contract
			 authorityTo the extent or in
			 the amounts provided in advance in appropriation Acts, the Commission may
			 contract with and compensate government and private agencies or persons to
			 enable the Commission to discharge its duties under this Act.
				(f)ReportsThe
			 Commission shall issue to Congress periodic reports on the following, as the
			 Commission considers appropriate:
				(1)The assessment of the competitiveness of
			 the United States under subsection (b)(1)(A).
				(2)The markets and technologies identified
			 under subsection (b)(1)(B).
				(3)The measures identified under subsection
			 (b)(1)(C), and any factors affecting the implementation of such measures,
			 including—
					(A)proposed trade
			 agreements and the enforcement of existing trade agreements;
					(B)taxation;
					(C)cybersecurity;
					(D)the United States
			 patent system;
					(E)intellectual
			 property laws and the enforcement of such laws;
					(F)education,
			 including vocational training;
					(G)research and
			 development programs; and
					(H)infrastructure.
					(4)Such other reports
			 as are requested by members of Congress or congressional committees.
				(g)TerminationThe
			 authority for the Commission provided in this section shall terminate and the
			 Commission shall be dissolved on September 30, 2016.
			(h)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of the fiscal years 2012 through 2016. No
			 amount is authorized to carry out this section for a fiscal year unless the
			 appropriation for the Economic Development Administration for such fiscal year
			 is reduced by an amount equal to the amount appropriated to carry out this
			 section for such fiscal year.
			5.Public Works and
			 Economic Development Act of 1965 assistance eligibility
			(a)Grants for
			 public works and economic developmentSection 201(a) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3141(a)) is amended—
				(1)in paragraph (1)
			 by striking and at the end;
				(2)in paragraph (2)
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(3)projects to facilitate the relocation, to
				the United States, of a source of employment located outside the United States;
				and
						(4)projects to
				facilitate the growth of the manufacturing sector or the customer service
				sector.
						.
				(b)Base closings
			 and realignmentsSection 202 of the Public Works and Economic
			 Development Act of 1965 (42 U.S.C. 3142) is amended by inserting after
			 or realignment the following: , including a project to
			 facilitate the relocation, to the United States, of a source of employment
			 located outside the United States or to facilitate the growth of the
			 manufacturing sector or the customer service sector,.
			(c)Grants for
			 planning and grants for administrative expensesSection 203(a) of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3143(a)) is
			 amended by inserting after economic development planning the
			 following: , including planning with respect to projects to facilitate
			 the relocation, to the United States, of a source of employment located outside
			 the United States or to facilitate the growth of the manufacturing sector or
			 the customer service sector,.
			(d)Grants for
			 training, research, and technical assistanceSection 207(a)(2) of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3147(a)(2)) is
			 amended—
				(1)by striking
			 subparagraph (H);
				(2)by redesignating
			 subparagraph (I) as subparagraph (K); and
				(3)by inserting after
			 subparagraph (G) the following:
					
						(H)assessment, marketing, and establishment of
				business clusters;
						(I)activities to
				facilitate the relocation, to the United States, of a source of employment
				located outside the United States;
						(J)activities to
				facilitate the growth of the manufacturing sector or the customer service
				sector;
				and
						.
				(e)Grants for
			 economic adjustmentSection 209(a) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3149(a)) is amended by inserting
			 after loan fund), the following: projects to facilitate
			 the relocation, to the United States, of a source of employment located outside
			 the United States, projects to facilitate the growth of the manufacturing
			 sector or the customer service sector,.
			6.Study of tax
			 provisions to encourage repatriation of United States jobs
			(a)In
			 generalThe Secretary of the
			 Treasury, in consultation with the Secretary of Commerce, shall conduct a study
			 on the feasibility and potential impact of new tax provisions to encourage
			 United States companies to return jobs to the United States. Such study shall
			 include—
				(1)a
			 review of—
					(A)the past
			 effectiveness of section 956 of the Internal Revenue Code of 1986, and
					(B)the potential
			 effectiveness of other tax provisions which would encourage the repatriation
			 foreign earnings, and
					(2)an estimate of the
			 loss in tax revenue associated with any provision for each job created.
				(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall submit to Congress a report of such study.
			7.Patent protection and
			 prioritization
			(a)Pre-Publication
			 of abstracts onlySection 122
			 of title 35, United States Code, is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 , each application for a patent and inserting and with
			 respect to an application for a patent, the abstract included with such
			 application; and
							(II)by striking
			 an application and inserting an abstract;
							(ii)in
			 subparagraph (B), by striking patent applications each place it
			 appears and inserting abstracts included with patent
			 applications; and
						(iii)in subparagraph (C), by striking
			 patent application each place it appears and inserting
			 abstract included with a patent application; and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking An application and inserting
			 An abstract included with an application;
						(ii)in
			 subparagraph (B)—
							(I)in clause (i), by
			 striking the application and inserting the abstract
			 included with the application; and
							(II)in clause (iv),
			 by striking the application and inserting the abstract
			 included with the application; and
							(iii)by
			 striking clause (v);
						(2)by striking
			 subsection (c);
				(3)by redesignating
			 subsection (d) as subsection (c); and
				(4)in subsection (c),
			 as so redesignated, by striking No application and inserting
			 No abstract included with an application.
				(b)Conforming
			 amendments
				(1)Table of
			 contentsThe table of contents for chapter 11 of part 2 of title
			 35, United States Code, is amended in the item relating to section 122 by
			 inserting before patent applications the following:
			 abstracts included with.
				(2)PublicationsSection
			 10 of title 35, United States Code, is amended by striking published
			 applications and inserting published abstracts included with
			 applications.
				(3)Abstract
			 definitionSection 100 of title 35, United States Code, is
			 amended by adding at the end the following new subsection:
					
						(f)The term abstract shall have
				the meaning given such term, by regulation, by the
				Director.
						.
				(4)Conditions for
			 patentabilitySection 102(e) of title 35, United States Code, is
			 amended to read as follows:
					
						(e)the invention was described in—
							(1)a patent granted
				on an application for patent by another in an international application filed
				under the treaty defined in section 351(a); and
							(2)such application
				designated the United States and was published under Article 21(2) of such
				treaty in the English language;
				or
							.
				(5)InterferencesSection
			 135(b) of title 35, United States Code, is amended to read as follows:
					
						(b)A claim which is the same as, or for the
				same or substantially the same subject matter as, a claim of an issued patent
				may not be made in any application unless such a claim is made prior to one
				year from the date on which the patent was
				granted.
						.
				(6)Provisional
			 rightsSection 154(d)(1) of title 35, United States Code, is
			 amended—
					(A)by striking
			 publication of the application for such patent under section 122(b), or
			 in the case of; and
					(B)by striking
			 , the date of publication of the application.
					(7)Secrecy of
			 certain inventionsSection 181 of title 35, United States Code,
			 is amended—
					(A)by striking
			 publication of an application each place it appears and
			 inserting publication of an abstract included with an
			 application; and
					(B)by striking
			 publication of the application each place it appears and
			 inserting publication of the abstract included with the
			 application.
					(c)Prioritization
			 for Higher Education InstitutionsSection 131 of title 35, United States
			 Code, is amended—
				(1)by striking
			 The Director and inserting the following:
					
						(a)In
				generalThe
				Director
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Priority of
				examination for certain applicationsThe Director shall give priority to the
				examination of an application made by an applicant that is—
							(1)an institution of higher education, as such
				term is defined under section 101(a) of the Higher Education Act of 1965 (20
				U.S.C. 1001(a)); or
							(2)a patent holding
				company affiliated with such an
				institution.
							.
				
